Citation Nr: 0431420	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  94-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for skin 
disability for the period prior to July 14, 1993.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to a 
rating in excess of 30 percent for skin disability.  The 
veteran testified before a Veterans Law Judge in September 
1996.  This case was remanded in October 1996 for further 
development.  Thereafter, the Board, in a March 14, 2000 
decision, denied the veteran's claim for an increased rating 
for skin disability, and denied his claims for service 
connection for Raynaud's disease, esophagitis and a back 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court, in a February 2001 order, granted an unopposed motion 
filed by the Secretary and vacated the March 2000 Board 
decision and remanded the case to the Board.  The Board 
thereafter remanded the case to the RO in August 2001.  

In December 2003, while the case was in remand status, the RO 
granted service connection for "CREST" syndrome 
(Calcinosis, Raynaud's disease, Esophageal dysmotility, 
Sclerodactyly, Telangiectasia).  Since the RO recognized the 
veteran's Raynaud's disease and esophagitis as components of 
the CREST syndrome, the RO concluded that the veteran's 
claims for those two disorders were resolved.  The RO 
additionally considered the veteran's service-connected skin 
disorder as a component of the CREST syndrome (informing him 
in the January 2004 supplemental statement of the case), for 
the period from July 14, 1993.  The RO evaluated the CREST 
syndrome as 100 percent disabling effective July 14, 1993, 
and informed the veteran that the grant of service connection 
for CREST syndrome not only resolved the issues of service 
connection for Raynaud's disease and esophagitis, but also 
the issue of entitlement to an increased rating for skin 
disability for the period from July 14, 1993.  With respect 
to the appropriate rating assignable for skin disability 
prior to July 14, 1993, the RO determined that the veteran 
was entitled to a 50 percent rating for his skin disorder for 
that period.

On April 14, 2004, the veteran withdrew his appeal with 
respect to the issue of entitlement to service connection for 
a back disorder.  In a May 2004 decision, the Board dismissed 
the veteran's appeal with respect to the issue of entitlement 
to service connection for a back disorder, and remanded the 
issue of entitlement to a rating in excess of 50 percent for 
skin disability for the period prior to July 14, 1993.  The 
case was returned to the Board in October 2004.


FINDINGS OF FACT

1.  The veteran perfected an appeal of a November 1991 rating 
decision which denied entitlement to an increased rating for 
skin disability.

2.  On November 10, 2004, prior to the promulgation of a 
decision in the appeal with respect to the skin disorder 
claim, the Board received written notification by the veteran 
that a withdrawal of his appeal with respect to the issue of 
entitlement to a rating in excess of 50 percent for skin 
disability for the period prior to July 14, 1993, is 
requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the claim of entitlement to a rating 
in excess of 50 percent for skin disability for the period 
prior to July 14, 1993, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1991 rating decision denied entitlement to a 
rating in excess of 30 percent for skin disability.  The 
veteran was notified of the rating decision and was provided 
a statement of the case addressing this issue in February 
1993.  He perfected his appeal of the issue through the 
submission of a VA Form 9 in March 1993.

In October 1996, the Board remanded the case for further 
development.  Thereafter, in a March 14, 2000 decision, the 
Board denied the veteran's claim for an increased rating for 
skin disability.  In a February 2001 order, the Court vacated 
the March 2000 Board decision and remanded the case to the 
Board.  The Board thereafter remanded the case to the RO in 
August 2001, and in December 2003 the RO assigned the veteran 
a 50 percent evaluation for skin disability for the period 
prior to July 14, 1993.  The Board remanded the case again in 
May 2004.  In October 2004 the veteran was notified that his 
appeal was being re-certified and transferred to the Board.  
On November 10, 2004, before promulgation of a decision with 
respect to the issue of entitlement to a rating in excess of 
50 percent for skin disability for the period prior to July 
14, 1993, the veteran submitted a letter to the Board stating 
that he was writing in response to the latest supplemental 
statement of the case denying his claim for the referenced 
issue.  He indicated that he was withdrawing his appeal as to 
that issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the veteran.  38 C.F.R. § 20.204(c) 
(2004).

Since the veteran has withdrawn his appeal with respect to 
the issue of entitlement to a rating in excess of 50 percent 
for skin disability for the period prior to July 14, 1993, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of entitlement to a rating in excess of 50 percent 
for skin disability for the period prior to July 14, 1993; 
the matter is dismissed. 




ORDER

The appeal with respect to entitlement to a rating in excess 
of 50 percent for skin disability for the period prior to 
July 14, 1993, is dismissed.






	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



